DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Notice of Non-Compliance
	The previous 2/12/2021 Notice of Non-Compliance has been reconsidered and is hereby withdrawn.  The 4/13/2018 Preliminary Amendment has been entered and considered.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitations “a locus of contact point… has a minimum radius of curvature” (claim 1) and “a minimum radius of curvature of a locus of the contact point” (claim 2) are unclear as to how a point can have a radius of curvature (i.e., normally a curve would have a radius of curvature).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-172419 in view of JP 2000-35103.
Claim 1.  JP419’ discloses a power transmitting device comprising: a first transmission member (11, 12), an eccentric rotating member (20, 20b) that is formed by integrally linking to each other a main shaft portion (20) supported so as to be rotatable around a first axis (C1) and an eccentric shaft portion (20b) positioned on a second axis (C2) eccentric to the first axis, a second transmission member (15) that is disposed adjacent to the first transmission member and is rotatably supported on the eccentric shaft portion, and a transmission mechanism (12a, 15a, 25) that is provided between the first and second transmission members, the transmission mechanism being formed from a hypotrochoidal first transmission groove (15a) and an epitrochoidal second transmission groove (12a) that are formed in one and the other of opposing faces of the first and second transmission members and a sphere (25) that carries out transmission of torque between the first and second transmission grooves while rolling in the two transmission grooves, wherein that the first and second transmission grooves are formed so that each of the transmission grooves and the sphere make contact via two contact points (points where opposite grooves contact opposite sides of ball).  JP419’ does not expressly state that a locus of the contact point on an outer side of a bent portion of each transmission groove has a minimum radius of curvature that is set to be larger than 1/2 of a distance between the two contact points of each sphere.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such since JP103’ teaches [para.0047] that it was known to be desirable for the radius of curvature to be 7.1mm to 7.5 mm with a ball diameter of 14mm.  


Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658